                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI

 K.C. HOPPS, LTD.,

                 Plaintiff,
                                                                Case No. 4:20-cv-00437-SRB
 v.

 THE CINCINNATI INSURANCE COMPANY,
 INC.,

                 Defendant.

            JOINT MOTION TO MODIFY SCHEDULING AND TRIAL ORDER
       Pursuant to Federal Rule of Civil Procedure 16(b)(4) and Local Rule 16.3, Plaintiff K.C.

Hopps, Ltd. (“Plaintiff”) and Defendant The Cincinnati Insurance Company, Inc. (“Defendant”)

jointly move the Court for an order modifying the expert designation deadlines, discovery

deadline, and dispositive and Daubert motion deadlines set forth the Court’s Scheduling and Trial

Order for Jury Trial (Dkt. 39). In support of their joint motion, the parties state as follows:

       1.       Plaintiff filed its Complaint initiating this action against Defendant on June 4, 2020

(Dkt. 1), and Defendant was served on June 16, 2020 (see Dkt. 4).

       2.       Defendant filed its Motion to Dismiss the Complaint, and suggestions in support

thereof on June 22, 2020 (Dkts. 8, 9).

       3.       On August 12, 2020, the Court entered its Order denying Defendant’s Motion to

Dismiss (Dkt. 29), and Defendant thereafter filed its Answer and Defenses to Plaintiff’s Complaint

on August 26, 2020 (Dkt. 33).

       4.       The parties submitted their Report of the Parties’ Fed. R. Civ. P. 26(f) Conference

and Joint Proposed Scheduling Order/Discovery Plan on August 20, 2020 (Dkt. 30).




                                                  1
            Case 4:20-cv-00437-SRB Document 55 Filed 03/05/21 Page 1 of 4
       5.        On October 13, 2020, the Court held a scheduling conference with the parties and

thereafter entered its Scheduling and Trial Order for Jury Trial (the “Scheduling Order”) (Dkts.

38, 39).

       6.        The current Scheduling Order establishes the following deadlines for expert witness

designations, close of pretrial discovery, and dispositive and Daubert motions:

       Plaintiff’s Trial Expert Disclosures:                          March 8, 2021

       Defendant’s Trial Expert Disclosures:                          March 29, 2021

       Rebuttal Witness Disclosures:                                  April 19, 2021

       Completion of Pretrial Discovery:                              May 3, 2021

       Dispositive and Daubert Motions:                               May 20, 2021

       7.        The parties have been actively and diligently pursuing discovery and have

cooperated throughout the discovery process.

       8.        Despite the parties’ diligence and cooperation, however, due to recent, unforeseen

medical issues involving Plaintiff’s personnel and Plaintiff’s counsel, Plaintiff requires additional

time to make its trial expert disclosures.

       9.        To accommodate the additional time Plaintiff requires, the parties have agreed and

jointly move to modify the Scheduling Order to extend the above referenced deadlines by three

weeks as follows:

           Deadline:                                    From:                  To:
           Plaintiff’s Trial Expert Disclosures         March 8, 2021          March 29, 2021
           Defendant’s Trial Expert Disclosures         March 29, 2021         April 19, 2021
           Rebuttal Expert Disclosures                  April 19, 2021         May 10, 2021
           Completion of Pretrial Discovery             May 3, 2021            May 24, 2021
           Dispositive and Daubert Motions              May 20, 2021           June 10, 2021




                                                  2
            Case 4:20-cv-00437-SRB Document 55 Filed 03/05/21 Page 2 of 4
       10.     The requested modification is the first such request by either of the parties and will

not impact any other deadlines set forth in the Scheduling Order.

       11.     Good cause exists to modify the Scheduling Order in the above particulars in that

this motion is necessitated by unavoidable medical exigencies and is not brought for the purposes

of hinderance or delay, or for any other improper purpose.

       WHEREFORE, for the above and foregoing reasons, Plaintiff K.C. Hopps, Ltd., and

Defendant The Cincinnati Insurance Company, Inc., respectfully pray that the Court enter its

Order modifying the Court’s Scheduling and Trial Order for Jury Trial as set forth in paragraph

9 above, and for such other and further relief the Court deems just and proper.

Date: March 5, 2021.

 MILLER SCHIRGER LLC                                 WALLACE SAUNDERS, P.C.

 /s/ John J. Schirger                                /s/Michael L. Brown
 John J. Schirger, MO # 60583                        Michael L. Brown MO 55732
 Matthew W. Lytle, MO #59145                         Kelvin J. Fisher MO 56573
 Joseph M. Feierabend, MO #62563                     10111 West 87th Street
 4520 Main Street, Suite 1570                        Overland Park, KS 66212
 Kansas City, MO 64111                               (913) 888-1000 FAX - (913) 888-1065
 Telephone:      (816) 561-6500                      mbrown@wallacesaunders.com
 Facsimile:      (816) 561-6501                      kfisher@wallacesaunders.com
 Email:          jschirger@millerschirger.com
 Email:          mlytle@millerschirger.com           LITCHFIELD CAVO LLP
 Email: jfeierabend@millerschirger.com
                                                     Daniel G. Litchfield PHV
 STUEVE SIEGEL HANSON LLP                            303 West Madison, Suite 300
                                                     Chicago, IL 60606
 Patrick J. Stueve, MO #37682                        (312) 781-6669
 Bradley T. Wilders, MO #60444                       litchfield@litchfieldcavo.com
 Curtis Shank, MO #66221
 460 Nichols Road, Suite 200                         Ericka Hammett PHV
 Kansas City, Missouri 64112                         250 E. Wisconsin Ave., Suite 800
 Telephone:     816-714-7100                         Milwaukee, WI 53202
 Facsimile:     816-714-7101                         (414) 488-1835 FAX 414-875-3331
 Email:         stueve@stuevesiegel.com              hammett@litchfieldcavo.com
 Email:         wilders@stuevesiegel.com
 Email:         shank@stuevesiegel.com               ATTORNEYS FOR DEFENDANT


                                                 3
         Case 4:20-cv-00437-SRB Document 55 Filed 03/05/21 Page 3 of 4
 LANGDON & EMISON LLC

 J. Kent Emison, MO #29721
 911 Main Street
 PO Box 220
 Lexington, Missouri 64067
 Telephone:    (660) 259-6175
 Facsimile:    (660) 259-4571
 Email:        kent@lelaw.com

 SHAFFER LOMBARDO SHURIN, P.C.

 Richard F. Lombardo, MO# 29748
 2001 Wyandotte Street
 Kansas City, MO 64108
 Telephone:    816-931-0500
 Facsimile:    816-931-5775
 Email:        rlombardo@sls-law.com

 ATTORNEYS FOR PLAINTIFF



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 5th day of March 2021, a true and correct
copy of the foregoing was electronically filed with the Clerk of the Court using the CM/ECF
system, which will cause a true and correct copy of the same to be served on all ECF-registered
counsel of record.



                                           s/ John J. Schirger
                                           Attorney for Plaintiff




                                              4
         Case 4:20-cv-00437-SRB Document 55 Filed 03/05/21 Page 4 of 4
